Exhibit 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), is dated as of June 27, 2016 and
effective as of January 1, 2016 (the “Effective Date”), between Donald Poulton
(the “Employee”) and Medallion Financial Corp., a Delaware corporation
(“Medallion”) and Medallion Bank, a Utah corporation (the “Bank” and together
with Medallion, the “Company”).

WHEREAS, the Company wishes to continue the employment of Employee, and Employee
wishes to continue to serve the Company, in the capacities and on the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, it is hereby agreed as follows:

1. Employment.

1.1 Agreement to Employ. Upon the terms and subject to the conditions of this
Agreement, the Company hereby agrees to continue to employ Employee and Employee
hereby agrees to continue his employment by the Company.

1.2 Employment Period. Unless terminated pursuant to Section 4 hereof, the term
of this Agreement shall commence on the Effective Date and shall continue until
two years after commencement (the “Initial Term”). The Initial Term shall
automatically renew annually without further action by either party for
additional two year periods, commencing on January 1, 2017, and on each
succeeding annual anniversary thereafter (each a “Subsequent Term” and together
with the Initial Term, the “Term”), unless, not later than thirty (30) days
prior to the end of the applicable period, either the Company or Employee shall
have notified the other in writing of its intention not to renew this Agreement.

2. Position; Duties and Responsibilities.

2.1 General. During the Term, Employee shall serve as the President and Chief
Executive Officer of Medallion’s wholly-owned subsidiary, the Bank reporting to
the President of the Company and the Board of Directors of the Bank. Employee
shall (a) supervise all aspects of the Bank’s activities, and (b) have such
other reasonable duties and responsibilities as may from time to time be
assigned to him by the Company. Employee’s primary office shall be the Bank’s
Salt Lake City, Utah office. Employee may also be required to perform such
additional duties within his business expertise for the Company’s subsidiaries
as may be reasonably requested from time to time by the Company.

2.2 Exclusivity. During Employee’s employment with the Company, and subject to
Medallion’s and the Bank’s Codes of Conduct, Employee shall devote his full
attention and time to the business and affairs of the Bank and shall carry out
such duties and responsibilities faithfully and to the best of his ability.

3. Compensation and Related Matters.

3.1 Base Salary. During the first year of the Term, the Company shall pay to
Employee an annual base salary (the “Base Salary”) of $325,000. For each
successive twelve-month period during the Term, commencing with the twelve-month
period beginning on January 1, 2017, the Company shall pay to Employee a Base
Salary of no less than 3% above the then existing Base Salary for the prior
year. The Base Salary shall be payable in accordance with the normal payroll
procedures of the Company. The Base Salary shall be reviewed by the Board of
Directors of the Company (the “Board”) not less than once each fiscal year.



--------------------------------------------------------------------------------

3.2 Annual Bonus. During the Term, Employee shall be eligible to receive an
annual bonus based upon Employee’s level of performance and the overall success
of the Company and the Bank, on the same basis as similarly situated executives
of the Company (the “Annual Bonus”). The decision to provide any Annual Bonus
and the amount and terms of any Annual Bonus shall be in the reasonable
discretion of the Board, provided, however, that if the return on equity (“ROE”)
and return on assets (“ROA”) for the Bank’s consumer lending product lines are
similar to the ROE and ROA for such lines as the average of the 2014 and 2015
fiscal years, Employee shall also receive an Annual Bonus which shall not be
less than the amount he was paid for 2015 ($225,000). Any restricted stock would
be in addition to the cash bonus.

3.3 Signing Bonus. In addition to his Base Salary, the Company shall pay
Employee a signing bonus in the amount of $50,000 which shall be payable in
restricted stock (the “Restricted Stock Signing Bonus”). In connection with the
Restricted Stock Signing Bonus, Employee shall be granted $50,000 of restricted
stock awards (“Restricted Stock”), which grant date shall be the later of
Medallion’s filing of a Registration Statement on Form S-8 related to
Medallion’s 2015 Employee Restricted Stock Plan (“Restricted Stock Plan”), the
receipt of required Company approval or the execution and delivery of this
Agreement. The Restricted Stock shall be issued pursuant to the Restricted Stock
Plan and shall be subject to vesting based solely upon the passage of time and
Employee’s continued employment with the Company during the vesting period and
shall fully vest on the second annual anniversary of the date of grant. The
Restricted Stock shall be further governed by the terms of a restricted stock
agreement entered into between Employee and the Company in accordance with and
pursuant to the Restricted Stock Plan.

3.4 Other Benefits. During the Term, subject to, and to the extent Employee is
eligible under applicable terms and conditions, Employee shall be eligible to
receive such benefits as are, or are from time to time hereafter, generally
provided by the Company to its employees (other than those provided under or
pursuant to separately negotiated individual employment agreements or
arrangements) under any retirement plan, group life insurance, medical and
dental insurance, accidental death and dismemberment insurance, short and long
term disability insurance, travel accident insurance or other similar employee
benefit plan or program of the Company.

3.5 Expense Reimbursement. The Company shall reimburse Employee in accordance
with its general reimbursement policies for all ordinary and necessary expenses
incurred by Employee on behalf of the Company upon the presentation of
appropriate supporting documentation. The Company also agrees to reimburse
Employee in an amount up to $2,000 to pay for Employee’s legal fees and expenses
in connection with this Agreement. Employee shall provide the Company with
evidence of the total amount of his legal fees and expenses (not to exceed
$2,000) within fourteen (14) days of the execution and delivery of this
Agreement. The Company shall pay this amount to Employee within fourteen (14)
days after receipt of such documentation.

3.6 Vacations. Employee shall be entitled to three (3) weeks paid vacation for
each year during his employment with the Company, which vacations shall be taken
at such time or times as shall not unreasonably interfere with Employee’s
performance of his duties under this Agreement. Additional weeks of vacation
shall be earned in accordance with the Company’s vacation policy.

3.7 Clawbacks. Any amounts payable under this Agreement (whether in cash or
Restricted Stock), to the extent earned based on financial performance of the
Company, shall be subject to the Company’s ability to recoup or recover the
cash, option or restricted stock award as required by applicable law or
regulation, including without limitation, Section 304 of the Sarbanes-Oxley Act
of 2002.

3.8 Car Allowance. In conjunction with his responsibilities, the Company shall
pay the cost of leasing a suitable automobile (equivalent to an Acura RLX) for
Employee for his use during the Term (or as otherwise set forth herein) of
approximately $1,000 per month.

 

2



--------------------------------------------------------------------------------

4. Termination of Employee’s Employment.

4.1 Termination Without Cause. During the Term, the Company may, by not less
than 30 days’ prior written notice to Employee, terminate his employment without
Cause (as defined below).

4.2 Termination With Cause. During the Term, the Company may, by notice to
Employee, terminate his employment with Cause (as defined below). The effective
date of such termination shall be the date that such notice is given. For
purposes of this Agreement, “Cause” shall mean, as determined by the Board: (i)
willful acts of misconduct or negligence by Employee in the performance of his
duties hereunder or in contravention of the Company’s Code of Ethical Conduct,
Employee Handbook or Rule 38a-1 Compliance Manual; (ii) an intentional and
material breach of this Agreement by Employee; (iii) substantial and continued
failure by Employee to perform his duties hereunder, other than due to
disability, provided that the Company’s economic performance or failure to meet
any specific projection shall not, in and of itself, constitute “Cause;” (iv)
Employee’s use of illegal drugs; (v) Employee’s conviction by a court of
competent jurisdiction of, or pleading “guilty” or “no contest” to a felony; or
(vi) Employee’s violation of any of the provisions of Section 6, 7, or 8 herein.

4.3 Voluntary Termination by Employee with Good Reason. During the Term,
Employee may terminate his employment with the Company for Good Reason upon
thirty (30) days written notice, which notice shall specifically set forth the
nature of such Good Reason. The term “Good Reason” shall mean the Company’s
material breach of a material provision of this Agreement; provided, however,
that the term “Good Reason” shall not include a termination pursuant to Section
4.5 hereof. Notwithstanding the occurrence of any such event or circumstance
above, such occurrence shall not be deemed to constitute Good Reason hereunder
if, within the thirty-day notice period, the event or circumstance giving rise
to Good Reason has been fully corrected by the Company.

4.4 Voluntary Termination by Employee without Good Reason. Employee may, by
written notice to the Company at any time during his employment with the
Company, voluntarily resign without Good Reason from employment with the
Company. The effective date of such resignation shall be the date that is thirty
(30) days following the date on which such written notice is given, subject to
the Company’s acceleration of said effective date.

4.5 Disability. During the Term, if, as a result of physical or mental
incapacity or infirmity, Employee shall be unable to perform his duties under
this Agreement for period of at least 120 continuous days during any employment
period of twelve (12) consecutive months (each a “Disability Period”), the
Company, by notice to Employee, shall have the right to terminate Employee’s
employment at, as of or after the end of the Disability Period, subject to the
requirements of applicable laws.

4.6 Death. Employee’s employment shall end on the date of Employee’s death.

4.7 Employment-at-Will. If Employee’s employment continues after the conclusion
of the Term, such employment will be on an at-will basis, and, accordingly, the
Company or the Employee may terminate the employment relationship at any time
for any reason with or without cause or notice.

 

3



--------------------------------------------------------------------------------

5. Termination Compensation.

5.1 Termination Without Cause by the Company, or by Employee with Good Reason.
If Employee’s employment is terminated during the Term under Sections 4.1 or
4.3, the Company shall pay to Employee in a lump sum Employee’s unpaid Base
Salary, as in effect immediately prior to such termination, through the
expiration date of the Term, as extended. In addition, upon execution of a
release of claims in favor of the Company, its affiliates and their respective
officers and directors in a form satisfactory to the Company (the “Release”) and
does not revoke the Release within sixty (60) days following such termination,
the Company: (i), shall, if COBRA (defined below) health care continuation
coverage is available and Employee timely elects such coverage, continue health
benefits at the Company’s expense for Employee (and his family if applicable)
until the expiration of the Term or, if earlier, the expiration of COBRA
continuation coverage; and (ii) shall pay to Employee a lump sum payment
equivalent to two weeks’ salary for every year Employee has been employed by the
Company, not to exceed three months of his then-current Base Salary. If
Employee’s employment is terminated after the Term for a reason that would not
constitute “Cause” as defined in Section 4.2 above he shall be eligible for the
severance benefits described in Section 5.1(ii) only upon execution of the
Release. In addition, if Employee’s employment is terminated during the Term
under Sections 4.1 or 4.3 above, in further consideration of the execution by
Employee of the Release, all options previously granted to Employee (including
at commencement of employment and thereafter) shall become immediately vested
and exercisable, and not subject to any clawback, and all Restricted Stock
previously granted to Employee (including at commencement of employment and
thereafter) shall become immediately vested and not subject to forfeiture or
clawback. The payments set forth in Sections 5.1(i) and 5.1(ii) shall be payable
in accordance with the normal payroll procedures of the Company. Except as set
forth above, the Company shall have no obligation to continue any other benefits
provided for hereunder past the date of termination, except as provided by the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or similar
state insurance laws.

5.2 Termination on Account of Death. If Employee’s employment is terminated
under Section 4.6, the Company shall pay to Employee (or his estate) in a lump
sum Employee’s Base Salary through the date of termination. The Company shall
have no obligation to continue any other benefits provided for hereunder past
the date of termination.

5.3 Termination on Account of Disability. If Employee’s employment is terminated
under Section 4.5, the Company shall pay to Employee in a lump sum Employee’s
accrued but unpaid Base Salary as in effect immediately prior to such
termination through the date of termination. In addition, if the Employee signs
and does not revoke the Release within sixty (60) days following such
termination, the Company (i) shall continue to pay Employee’s Base Salary for
six (6) months following the termination and (ii) shall, if COBRA health care
continuation coverage is available and Employee timely elects such coverage,
continue health benefits at the Company’s expense for Employee (and family, if
applicable) for six months following the termination. The Company shall have no
obligation to continue any other benefits provided for hereunder past the date
of termination, except as provided by COBRA or similar state insurance laws.

5.4 Certain Other Terminations. If Employee’s employment is terminated during
the Term under Sections 4.2 or 4.4, the Company shall pay to Employee in a lump
sum Employee’s Base Salary through the date of termination. The Company shall
have no obligation to continue any other benefits provided for hereunder past
the date of termination, except as provided by COBRA or similar state insurance
laws. If Employee’s employment is terminated during the Term under Sections 4.2
or 4.4, all outstanding unvested options or unvested Restricted Stock then held
by Employee to purchase shares of the Company’s common stock shall be forfeited.

5.5 Indemnification. During the Term and thereafter, Employee shall be included
under any D&O liability insurance coverage made available and provided for the
benefit of officers and directors of the Bank, as well as any indemnification,
defense and reimbursement provisions contained in

 

4



--------------------------------------------------------------------------------

the Bank’s bylaws or other policies applicable to executive employees. Rights
and benefits under the foregoing shall survive Employee’s termination of
employment for all acts or omissions occurring during Employee’s employment with
the Company.

5.6 Compensation following a Change in Control. Upon the occurrence of a Change
in Control (as defined below) in the event this Agreement is not assumed by the
successor corporation and Employee is not offered employment on similar terms to
the terms of this Agreement, the Employee shall be entitled to receive the
termination payments set forth in Section 5.1. In addition, upon the occurrence
of a Change in Control (as defined below), in the event this Agreement is
assumed by the successor corporation or Employee is offered employment on
similar terms to the terms of this Agreement, Employee shall be entitled to
receive a lump sum payment representing Employee’s Base Salary as in effect
immediately prior to the Change in Control, for the prior nine months. For
purposes of this section 5.6 a Change in Control shall be deemed to have taken
place if (i) any “Person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) other than Alvin Murstein or Andrew
Murstein, or any of their respective affiliates, is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Voting Securities”); provided, however,
that the event described above shall not be deemed to be a Change in Control by
virtue of any of the following acquisitions: (a) by the Company or any
subsidiary of the Company in which the Company owns more than 50% of the
combined voting power of such entity (a “Subsidiary”), (b) by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (c) by any underwriter temporarily holding the Company’s Voting
Securities pursuant to an offering of such Voting Securities, or (d) pursuant to
any acquisition by Employee or any group of persons including Employee (or any
entity controlled by Employee or any group of persons including Employee) or
(ii) during any period of 24 months or less, the persons who were Continuing
Directors (as defined below) immediately before the beginning of such period
shall cease, for any reason other than death, to constitute at least a majority
of the Board, provided that any director who was not a director at the beginning
of such period shall be deemed to be a Continuing Director if clause (ii) of the
definition of “Continuing Director” applies. “Continuing Director” shall mean
any member of the Board who either (i) is a member of the Board on the date
hereof, or (ii) was nominated for election to the Board by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Continuing Directors.

6. Confidentiality.

6.1 Employee shall remain subject to the Company’s and the Bank’s
confidentiality obligations to which he has previously agreed to be bound.

6.2 Employee agrees that he will not disclose the fact or terms of this
Agreement to any person, either in a communication initiated by his, or in
response to an inquiry from any person or source, or otherwise. This Section 6.2
shall not apply to any disclosure made by Employee to members of his immediate
family, his attorneys, tax advisors, financial advisors, or under compulsion of
legal process or as otherwise required by law. Employee agrees to instruct any
person or entity to whom any disclosure is made under this Section 6.2 to
maintain the strict confidentiality thereof.

7. Noncompetition.

7.1 Because of the Company’s legitimate business interest as described herein
and the good and valuable consideration offered to Employee, including, but not
limited to, the increased Base Salary and the Signing Bonus, for the period
commencing on the Effective Date and (i) ending on the date of termination of
Employee’s employment if Employee’s employment is terminated under Sections 4.1,

 

5



--------------------------------------------------------------------------------

4.3 or 4.5 or if the Term is not extended by Company pursuant to Section 1.2, or
(ii) ending twenty-four (24) months after the termination of Employee’s
employment if Employee’s employment is terminated under Sections 4.2 or 4.4, or
if the Term is not extended by Employee pursuant to Section 1.2, Employee shall
not, directly or indirectly, individually or jointly, own any interest in,
operate, join, control or participate as a partner, director, principal,
officer, or agent of, enter into the employment of, act as a consultant to, or
perform any services for any entity that competes with or is planning or has
undertaken any preparation to compete with any of the Bank’s existing or
contemplated business lines, which includes all business lines maintained or
contemplated by the Bank during the six (6) month period prior to the
termination of this Agreement, or any other business of the Bank or its
affiliates in which Employee performs services. As used in this Section 7.1 and
7.2, “contemplated by the Bank” shall refer to business lines which were openly
discussed with Employee.

7.2 Because of the Company’s legitimate business interest as described herein
and the good and valuable consideration offered to Employee, including, but not
limited to, the Signing Bonus, for the period commencing on the Effective Date
and (i) ending on the date of termination of Employee’s employment if Employee’s
employment is terminated under Sections 4.1 or 4.3, or if the Term is not
extended by Company pursuant to Section 1.2, or (ii) ending twenty-four (24)
months after the termination of Employee’s employment if Employee’s employment
is terminated under Sections 4.2, 4.4, or 4.5, or if the Term is not extended by
Employee pursuant to Section 1.2, Employee shall not, directly or indirectly,
individually or jointly, own any interest in, operate, join, control or
participate as a partner, director, principal, officer, or agent of, enter into
the employment of, act as a consultant to, or perform any services for any
entity that did business with the Bank or contemplated doing business with the
Bank during Employee’s employment with the Company and offers similar consumer
business lines as the consumer business lines maintained or contemplated by the
Bank during the six (6) month period prior to the termination of this Agreement.

7.3 Notwithstanding the generality of the foregoing, nothing in this Section 7
shall prohibit Employee from acquiring or holding any issue of stock or
securities of any competitive business, individual, partnership, firm, or
corporation (collectively “Entity”) that has any securities listed on a national
securities exchange or quoted in the daily listing of over-the-counter market
securities, provided that at any one time he does not own more than two percent
(2%) of the voting securities of any such Entity. The obligations of Employee
pursuant to this Section 7 shall survive the expiration or termination of this
Agreement. Employee acknowledges and agrees that the restrictions, limitations
and covenants in this Section 7 apply to any geographic area within the United
States, and that the Company has a legitimate business interest and right in
prohibiting Employee from competing with the Company. Employee also acknowledges
and agrees that the Company’s business is not limited by geographic boundaries
and that the covenants herein are reasonable in geographic scope.

8. Non-solicitation; non-disparagement. Because of the Company’s legitimate
business interest as described herein and the good and valuable consideration
offered to Employee, including, but not limited to, the increased Base Salary
and the Signing Bonus, for the period commencing on the Effective Date and (i)
ending on the date of termination of Employee’s employment if Employee’s
employment is terminated under Sections 4.1 or 4.3, or if the Term is not
extended by Company pursuant to Section 1.2, or (ii) ending twenty-four (24)
months after the termination of Employee’s employment for any other reason:

(a) Employee shall not, directly or indirectly, (i) hire, solicit, take away, or
otherwise interfere with the relationship of the Company, the Bank or their
affiliates with any person who is, or within the most recent twelve-month period
was, employed by the Company, the Bank or their affiliates or (ii) take away, or
otherwise interfere with the relationship of the Company, the Bank or their
affiliates with any person or entity who is, or within the then most recent
twelve-month period was, a customer, client, dealer or financial service
provider or a prospective customer (being a person or entity

 

6



--------------------------------------------------------------------------------

that has been actively pursued by the Company, the Bank or their affiliates for
the intended purpose of providing such prospect with credit accommodations),
client, dealer or financial service provider of the Bank, or any other business
of the Company or its affiliates in which Employee performs services. The
obligations of Employee pursuant to this Section 8 shall survive the expiration
or termination of this Agreement. Employee acknowledges and agrees that the
restrictions, limitations and covenants in this paragraph apply to any
geographic area within the United States, and that the Company has a legitimate
business interest and right in prohibiting Employee from soliciting, enticing,
inducing or encouraging employees, former employees, clients and prospective
clients of the Company. Employee also acknowledges and agrees that the Company’s
business is not limited by geographic boundaries and that the covenants herein
are reasonable in geographic scope.

(b) Employee shall not at any time make, publish or communicate to any person or
entity or in any public forum any defamatory or disparaging remarks, comments or
statements concerning the Company, the Bank, their affiliates or their
businesses, or any of their employees, officers, and existing and prospective
customers, suppliers, investors, dealers, financial service providers and other
associated third parties. This Section 8(b) does not, in any way, restrict or
impede Employee from exercising protected rights to the extent that such rights
cannot be waived by agreement or from complying with any applicable law or
regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by the law, regulation or order. Employee shall promptly provide
written notice of any such order to the Company’s General Counsel.

9. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

10. Representations of Employee. Employee represents and warrants to the Company
that (a) Employee’s continued employment with the Company and the performance of
his duties hereunder does not and will not conflict with or result in a
violation of a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound and (b) Employee’s
continued employment with the Company and the performance of his duties
hereunder does not and will not violate any non-solicitation, non-competition or
other similar covenant or agreement to which he is subject.

11. Miscellaneous.

11.1 Notices. Any notice, consent or authorization required or permitted to be
given pursuant to this Agreement shall be in writing and received by the party
for or to whom intended, at the address of such party set forth below, by
registered or certified mail, postage paid or personally delivered or sent by
facsimile transmission (deemed given upon receipt), or at such other address as
either party shall designate by notice given to the other in the manner provided
herein.

If to the Company:

Medallion Financial Corp.

437 Madison Avenue

New York, NY 10022

Attn: President

Facsimile: 212-328-2121

If to Employee:

Donald Poulton

[REDACTED]

 

7



--------------------------------------------------------------------------------

11.2 Taxes. The Company is authorized to withhold (from any compensation or
benefits payable hereunder to Employee) such amounts for income tax, social
security, unemployment compensation and other taxes as shall be necessary or
appropriate in the reasonable judgment of the Company to comply with applicable
laws and regulations.

11.3 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Utah, without reference to
the principles of conflicts of laws therein.

11.4 Headings. All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision of this Agreement.

11.5 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

11.6 Severability. If any provision of this Agreement, or any part thereof, is
held to be unenforceable, the remainder of such provision and this Agreement, as
the case may be, shall nevertheless remain in full force and effect.

11.7 Entire Agreement. This Agreement contains the entire agreement and
understanding between the Company and Employee with respect to the subject
matter hereof. This Agreement supersedes any prior agreement between the parties
relating to the subject matter hereof. The terms of this Agreement may not be
modified except by a writing duly executed by Employee and the Company. This
Agreement may not be modified by e-mail.

11.8 Validity. If any covenants or such other provisions of this Agreement are
found to be invalid or unenforceable by a final determination of a court of
competent jurisdiction or an arbitrator the remaining terms and provisions
hereof shall be unimpaired and enforceable without regard to the invalid or
unenforceable term or provision.

11.9 Remedies.

(a) Employee acknowledges that the Company’s remedy at law for a breach by
Employee of the provisions of Sections 6, 7 or 8 will be inadequate. Employee
further acknowledges that Employee’s agreement to abide by the provisions of
Sections 6, 7 and 8 is a material condition precedent to the Company’s
willingness to employ Employee and enter into this Agreement. Accordingly, in
the event of a breach or threatened breach by Employee of any provision of
Sections 6, 7 or 8, the Company shall be entitled to injunctive relief in
addition to any other remedy it may have.

(b) The parties agree that the restrictions contained in Sections 6, 7 and 8 are
reasonable and that it is Employee’s intention and the intention of the Company
that such restrictions shall be enforceable to the fullest extent permissible by
law. If a court of competent jurisdiction or an arbitrator shall find that any
such restriction is unenforceable, but would be enforceable if some part were
deleted or modified, then such restriction or remedy shall apply with the
deletion or modification necessary to make it enforceable and shall in no way
affect any other provision of this Agreement or the validity or enforceability
of this Agreement.

11.10 Pre-Arbitration Attempts at Dispute Resolution. In the event that any
party believes that another party to this Agreement has breached any of the
provisions of this Agreement (except for circumstances in which the Company is
seeking injunctive relief with respect to Section 6, 7

 

8



--------------------------------------------------------------------------------

or 8 of this Agreement), the parties shall attempt to resolve the matter
informally, by agreement, through their attorneys. If the matter is not resolved
by agreement, any party to this Agreement may refer it for confidential and
binding arbitration under Section 11.11.

11.11 Arbitration.

(a) In consideration of the Company employing Employee or continuing to employ
Employee and the mutual promises set forth herein, Employee and the Company
agree, for themselves and for their representatives, successors, and assigns,
that, subject to the proviso below, any controversy or claim arising out of or
relating to this Agreement, its enforcement or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions, or arising out of or relating in any way to Employee’s employment
with the Company or termination thereof, shall be settled by final and binding
arbitration in Salt Lake County, Utah (or such other place as may be agreed to
by the parties) before a single arbitrator, selected in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”), in accordance with the procedures required
under Utah law; provided, however, that in the event of a claimed violation of
this Agreement, the Company may seek injunctive relief in order to prevent
irreparable harm or preserve the status quo. Employee and the Company further
agree that claims by Employee or by the Company may only be brought in a party’s
individual capacity, and not as a plaintiff or class member in any purported
class or representative proceeding. In that regard, Employee specifically agrees
not to file, initiate directly or indirectly, join, or participate in any class
of collective action. If a class or collective action is filed purporting to
include Employee, then Employee shall take all steps necessary to refrain from
opting in or to opt-out or otherwise exclude Employee from the action, as
appropriate.

(b) To the extent not inconsistent with law, the following will govern any
arbitration hereunder (which shall take precedence over any contrary rule of the
AAA):

(i) Arbitration may be commenced at any time after a failure to resolve the
dispute under Section 11.10 above. The arbitrator shall be selected by the joint
agreement of the parties, but if the parties do not so agree within thirty (30)
business days after the date of the notice referred to above, the selection
shall be made pursuant to the Rules from the panels of arbitrators maintained by
the AAA, and such arbitrator shall be neutral, impartial, independent of the
parties and others having any known interest in the outcome, shall abide by the
ABA and AAA Code of Ethics for neutral arbitrators and shall have no ex parte
communications about the dispute with either party. Arbitration proceedings
commenced pursuant to this Section 11.1 shall be concluded within one hundred
eighty (180) days after a notice of arbitration is filed. The parties shall not
be entitled to discovery in the arbitration unless a party shows extreme
prejudice.

(ii) Except as provided in this Agreement or as required by law, each party
shall pay its own expenses incurred in connection with arbitration (including,
without limitation, filing fees, administrative costs and attorneys’ fees). If
Employee seeks to arbitrate a claim against the Company, then Employee shall pay
the applicable filing fee, up to the amount Employee would be required to pay to
file the same claims(s) in a Utah state or federal court. The expenses of the
arbitrator (including compensation of the arbitrator) shall be borne equally by
the parties. Notwithstanding the foregoing, if any matter of dispute raised by a
party or any defense or objection thereto was unreasonable or made in bad faith,
the arbitrator may assess, as part of the arbitration award, all or any part of
the arbitration expenses of the other party, and the arbitration fees against
the party raising such unreasonable matter of dispute or defense or objection
thereto.

(iii) This arbitration agreement covers all matters directly or indirectly
related to Employee’s recruitment, employment, or termination of employment by
the

 

9



--------------------------------------------------------------------------------

Company, including, but not limited to, alleged violations of Title VII of the
Civil Rights Act of 1964, sections 1981 through 1988 of Title 42 of the United
States Code and all amendments thereto, Employee Retirement Income Security Act
of 1974 (“ERISA”), the Americans with Disabilities Act of 1990 (“ADA”), the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Older Workers Benefits
Protection Act of 1990 (“OWBPA”), the Fair Labor Standards Act (“FLSA”), the
Occupational Safety and Health Act (“OSHA”), the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), and any and all claims under federal,
state, and local laws against discrimination, but excluding Worker’s
Compensation Claims.

(iv) In the event that either party files, and is allowed by the courts to
prosecute, a court action against the other, the plaintiff in such action agrees
not to request, and hereby waives such party’s right to a trial by jury.

(v) If for any reason the arbitration provisions herein are found to be
unenforceable, any action with respect to or arising out of this Agreement shall
be brought and maintained in a state or federal court of competent jurisdiction
located in Salt Lake County, and the parties irrevocably consent to the personal
jurisdiction of and venue in such court.

(vi) In construing this Agreement and disputes arising hereunder, the Arbitrator
shall apply the law of the State of Utah, without regard to its conflict of laws
principles.

(vii) There shall be a stenographic transcription of the arbitration
proceedings, the costs thereof to be shared equally by the parties.

(viii) Upon an application to a court of competent jurisdiction with respect to
an award rendered by the arbitrator, any court having jurisdiction may enter
judgment upon any award either by confirming the award, or by vacating,
modifying or correcting the award in accordance with applicable Utah law.

(ix) EMPLOYEE AND THE COMPANY UNDERSTAND THAT, ABSENT THIS AGREEMENT, THEY WOULD
HAVE THE RIGHT TO SUE EACH OTHER IN COURT, AND THE RIGHT TO A JURY TRIAL, BUT,
BY THIS AGREEMENT, GIVE UP THAT RIGHT AND AGREE TO RESOLVE ANY AND ALL
GRIEVANCES BY ARBITRATION.

11.12 Acknowledgement of Full Understanding. EMPLOYEE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS
AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS AGREEMENT.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

MEDALLION FINANCIAL CORP. a Delaware corporation By:  

/s/ Andrew M. Murstein

Name:  

Andrew M. Murstein

Title:  

President

MEDALLION BANK a Utah corporation By:  

/s/ Sherrie Rees

Name:  

Sherrie Rees

Title:  

CFO/SVP

DONALD POULTON

/s/ Donald Poulton

 

11